Citation Nr: 1528110	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jonathan Greene, Attorney


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This claim previously was denied by the Board in March 2014.  The Veteran appealed this decision to the United States Court for Veterans Claims (Court).  In November 2014, the Court granted a Joint Motion for Remand.

In May 2015, the Veteran's attorney submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may consider such newly received evidence.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Since his November 2009 claim, the Veteran has met the schedular criteria for a TDIU.

2.  The record evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in December 2009, sent prior to the initial unfavorable rating decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Relevant to the duty to assist, the Veteran's service records, and available private and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with the claim which sufficiently describe the manifestations of the Veteran's disabilities for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, and a physical and/or mental health examination.  The opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

While the Veteran has not been afforded one VA examination to determine if he was entitled to a TDIU based on all of his service-connected disabilities, the Board finds that the Veteran is not prejudiced by this.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability in a single opinion.  Therefore, the Veteran is not prejudiced from the Board's reliance on the conclusions reached at the VA examination reports of record.  

Thus, the Board finds that VA has satisfied fully the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran claims that his service-connected disabilities prevent him from engaging in substantially gainful employment.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Since his November 2009 claim, the Veteran has met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Specifically, his service-connected disabilities include posttraumatic stress disorder (PTSD), rated 70 percent disabling; partial left median neuropathy with lateral anterachial cutaneous nerve involvement, evaluated as 30 percent disabling; tinea pedis and tinea manus, evaluated as 10 percent disabling; a nose scar, evaluated as zero percent disabling; and bilateral hearing loss, evaluated as zero percent disabling.  His combined rating is 80 percent.  Therefore, The Board finds that, since his November 2009 claim, the Veteran has met the schedular threshold criteria for a TDIU.

As such, the remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

As relevant to the Veteran's educational and employment background, the record reflects that he completed one year of college.  His occupational history included being the owner of a manufacturing company for 18 years, and working as a heavy equipment operator.  He also did construction work and was employed as a driver.  The Veteran was last employed full time in 1995 and continued working until 1996.  He was convicted for assault and incarcerated from 1998 to 2009.  While in prison, the Veteran completed training as a dental lab technician and made dentures for other inmates.  The Veteran also taught GED courses and worked in some kind of maintenance capacity.  

Throughout the appeal, the Veteran's Global Assessment of Functioning (GAF) scores mostly ranged from 50 to 60.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM- IV) (Fourth Edition); 38 C.F.R. §§ 4.126, 4.130 (2014).  Additionally, the VA examiners characterized the Veteran's PTSD as productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depression, irritability, diminished concentration, and pervasive social isolation.  Total social or occupational impairment was not found.

Psychiatric outpatient treatment note in July 2009 recorded complaints of problems sleeping.  The Veteran denied any contact with his children or sister.  Reportedly, he avoided crowds.  The clinician noted diagnoses of mood disorder, personality disorder, and PTSD by history.  His GAF score was 55.  Subsequent treatment notes show that the Veteran, who lives on a 1.7 acres farm, worked on his farm and was refurbishing his home.  He was assigned GAF scores of 50 and 60 in September and October 2009.

On VA psychological examination in December 2009, the examiner diagnosed chronic PTSD, depressive disorder not otherwise specified (NOS) and mixed personality disorder; a GAF score of 56 was assigned.  The examiner indicated that the Veteran presented with significant symptoms of PTSD, specifically, problems with sleep and social alienation.  The examiner determined that the Veteran would likely have difficulty working in jobs where there was significant interpersonal tension and would face problems with problem-solving social conflicts.  He tended to be bitter, blameful and explosive.  He would be best off in a position where he could work independently.  The Veteran also reported some physical difficulties such as weakened grip strength, which could also present some limitations.  The examiner opined that the Veteran was employable, but he would have to find the right employment situation.  The examiner further noted that the Veteran fell in 
the category of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depression, irritability, diminished concentration, and pervasive social isolation.

On VA scars examination in January 2010, the examiner noted a history of tinea pedis and tinea manus in service, resolved, with no recurrence or residual.  There was no current treatment or local symptoms.  The examiner also noted a very faint linear nasal scar with no associated symptoms.  The scar measured one cm and it was nontender, nonadherent, stable and superficial.  The scar was described as asymptomatic.  The examiner found that the Veteran was unable to do any repetitive activity or lifting due to the service-connected left upper extremity disability.  He was able to lift 5 to 10 pounds, occasionally, with his dominant right upper extremity.  The Veteran's use of tools was not impaired, although his left upper extremity disability impaired his ability to drive due to paresthesias and numbness.  The examiner opined that the Veteran was not capable of heavy physical work, however, he was capable of light physical work with adaptation 
for primarily right upper extremity work.  Sedentary work was also feasible.

The Veteran underwent a peripheral nerves VA examination in January 2010, 
to evaluate the service connected partial left median neuropathy with lateral anterachial cutaneous nerve involvement.  The Veteran, who is right handed, complained of weakness, occasional pain and numbness in the left arm since surgery 1995.  He reported an inability to do machine shop work due to the left upper extremity symptoms, as well as difficulty driving due to exacerbations.  At that time the Veteran reported being a farmer.  The examiner noted a history of bilateral carpal tunnel surgeries.  The examiner opined that the Veteran's service-connected left upper extremity disability resulted in mild occupational limitation on his ability for hand manipulation and fine motor movements due to left hand weakness, and such limitation would present a mild to moderate impairment in the Veteran's employability as a farmer. 

In a statement in August 2010, a VA physician's assistant (PA) noted that the 
Veteran was being treated for multiple conditions, to include arthralgia due to osteoarthritis, right hand carpal tunnel syndrome status post-repair, and left shoulder glenohumeral arthritis with impingement symptoms status post-repair.  The PA also noted that the Veteran had a diagnosis of PTSD with associated depression.  The PA opined that due to the cumulative burden of the diagnoses as listed, he considered the Veteran unable to secure and maintain gainful employment.  To the extent that the PA opined that the Veteran was unemployable, he attributed the Veteran's unemployability to the cumulative effect of multiple nonservice-connected disabilities and PTSD, as opposed to the service-connected disabilities alone.  

In a medical statement in September 2010, a VA social worker noted that the Veteran was being treated for multiple physical and mental disorders, with a primary diagnosis of PTSD and symptoms of bipolar disorder.  The social worker concluded that the Veteran was unable to secure and maintain gainful employment due to the cumulative burden of these two diagnoses.  However, the social worker also found that with some space and autonomy the Veteran could function relatively well, which is consistent with the VA examiners' findings.

The Veteran underwent a VA general examination in July 2012.  With regard to the Veteran's upper left extremity disability, the Veteran complained of decreased left hand sensation and strength, with difficulty grasping objects firmly and dropping things.  He was noted to be right hand dominant.  The examiner noted peripheral neuropathy and median nerve damage due to brachial plexus injury.  The examiner diagnosed moderate incomplete paralysis of the median nerve.  The examiner indicated that the service-connected left upper extremity disability impaired the Veteran's ability to work that required manual dexterity of the left hand, such as typing.  He was capable of active work such as light lifting of approximately five pounds, and operating objects that did not require a firm grip. 

The Veteran's service-connected skin disorder was also examined at that time.  The examiner noted a diagnosis of tinea pedis and tinea manis, which affected less than five percent of total or exposed body area and was treated with topical medication.  There was also a faint 1.3 cm scar on the Veteran's nose.  The scar was skin color and was not painful.  There was no disfigurement, adherence to underlying tissue, abnormal pigmentation, gross distortion or asymmetry of facial features, limitation of function, elevation or depression.  The examiner opined that these disabilities had no impact on the Veteran's ability to work. 

On VA psychiatric examination in July 2012, the Veteran reported problems getting along with others, to include during recent short-term employment.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed PTSD, productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  However, the examiner indicated that the Veteran's psychiatric symptoms were significantly exacerbated by his personality disorder, which led the Veteran to be inflexible in relationships, resulted in rigid thinking patterns, and caused him to have affective responses above and beyond those typically experienced by individuals with PTSD alone.  The Veteran's personality disorder resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner indicated that the Veteran's PTSD symptoms, including hypervigilance and irritability, limited his employment ability in a work setting that required interactions with others, including co-workers and the general public.  However, the Veteran's PTSD would not prevent him from maintaining gainful employment in a work setting that did not require much interaction with others.  The examiner indicated that many Veterans with PTSD were able to successfully function in jobs with limited social interactions, such as truck drivers, self-employed repairman, rural postal carriers or delivery man.  The examiner noted that the Veteran was quite articulate and able to apply his intelligence to new situations, as evidenced by his completion of a dental program while incarcerated.  Finally, the examiner concluded that the Veteran's primary description of his occupational problems resulted from social interactions, as well as appropriate affective responses and cognitive interpretations in such situations.  These experiences were the result of his personality disorder, as opposed to PTSD.  The Veteran's personality disorder is not a service-connected disability and as such, that condition cannot be considered when deciding entitlement to TDIU.

During VA treatment in January 2013, the Veteran reported that he experienced pain in his lower abdomen after falling twice while loading 175 50-pound bags of pellets and carrying buckets of water to farm animals.  In February 2013, the Veteran reported that he had "a lot of physical activity around his home right now."  In May 2013, the Veteran stated that he engaged in daily physical activity, including carpentry and ranch work. 

On VA audiological examination in July 2013, the examiner opined that the Veteran's bilateral hearing loss impacted the Veteran's activities of daily living and his ability to work because his hearing acuity lacked clarity, especially for women's voices.  The Veteran also related difficulty hearing in the presence of background noise.

In March 2015, the Veteran submitted a private vocational assessment conducted by R.G., a certified rehabilitation counselor.  R.G. indicated that he reviewed the Veteran's entire claims file and conducted a telephone with the Veteran.  R.G. correctly noted the Veteran's service-connected disabilities, and reported that the Veteran's other nonservice-connected disabilities included degenerative joint disease of the right hip, degenerative joint disease of the left hip, crush injury of the right knee, degenerative joint disease of the left knee, residuals of a right hand injury, residuals of surgery for the right lower lobe of lung, residuals of pneumonia, and residuals of a chest injury.  R.G. indicated that during their phone appointment, the Veteran was "pleasant, articulate, but a poor historian when discussing his specific work history.  He was able to explain how his service-connected disabilities have prevented and continue to prevent him from securing and sustaining employment."  The Veteran reported to R.G. that he struggled to work since his military service.  He stated that "he struggles to get along with others, especially women, and...simple day-to-day interactions could end in stress and anxiety followed by an outburst of rage."  The Veteran also reported that he experienced pain in his left hand most of the time and that he cannot grasp things with that hand.  R.G. noted that the Veteran received a public high school certificate and attended junior college for one to two years.  He was incarcerated from 1998 to 2009, during which time he was required to work and learned how to make dentures for inmates.  He also taught GED classes for more than two years.  The Veteran stated that he does not know how to use a computer or keyboard.  As to his work history prior to incarceration, the Veteran reported that he worked for his father-in-law's meat business from 1969 to 1971, and from 1971 to 1972, he worked for a home builder operating a forklift until he was laid off.  He did not work from 1972 to 1975 due to lung surgery and complications from pneumonia.  In 1975, he bought a farm tractor and through 1989 he was self-employed performing excavating, fertilizing, construction, and maintenance jobs.  He reported that he did not make much money while he was self-employed.  He then attempted to start a horse and buggy business, which was not successful.  In 1994, he worked as a commercial driver, but was laid off in the summer of 1995 when the business closed.  He then worked as a laborer in a warehouse, but was terminated due to a conflict with his employer.

R.G. stated that "[a]ttendance of 1 to 2 years at a junior college without additional information does not provide insight into [the Veteran's] functioning or provide insight into learned vocational skills."  R.G. also stated that although the Veteran learned to make dentures in prisons, he did not undergo training equivalent to a dental lab technician training program, and that "[w]ith no certification as a dental prosthetic maker, it does not appear that these work skills would be employable outside a prison environment."  R.G. noted that the Veteran's last day of work was in 1996.  "His work history is best classified within the unskilled to semi-skilled range with associated manual labor requirements."  R.G. opined:

[The Veteran's] reported and documented PTSD symptoms prevent him from being reliable at work and that he would be unable to sustain the day-to-day quality/quantity of demands required in [a] competitive employment environment.  His employability is further impacted by his inability to use his left hand for gripping/grasping/manual dexterity which is required in occupations working with things.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected disabilities.  As noted above, the Veteran contends that he is unable to secure or follow a substantially gainful occupation because of the combined effects of his service-connected PTSD, partial left median neuropathy with lateral anterachial cutaneous nerve involvement, tinea pedis and tinea manus, a nose scar, and bilateral hearing loss.  In this regard, the Veteran reported in an October 2010 statement that he is exhausted during the day due to interrupted sleep caused by PTSD.  He stated that he has difficulty concentrating and his reactive startle response prevents him from being around loud, unexpected noises.  The Veteran noted that his service-connected left hand disability renders him unable to perform tasks requiring fine motor coordination.  He claims that his service-connected bilateral hearing loss prevents him from doing work requiring use of the telephone.  In his October 2010 statement, the Veteran also reported a number of limitations due to nonservice-connected disabilities.  He reported that he was fatigued during the day due to medication for his nonservice-connected thyroid disorder.  He also reported that he cannot operate heavy machinery or drive any vehicle due to pain medication prescribed for nonservice-connected arthritis.  For this reason, he stated that he is unable to return to his former occupation of semi-driver or heavy equipment operator.  He stated that due to his back, hip, and knee problems, he is unable to perform any type of desk job or sedentary work.  Because of his lung disability, he cannot be exposed to dust or other environmental toxins and is unable to return to his former occupation of mixing and blending fertilizers.  He reported that he "cannot work with females in positions of authority based on [his] prior legal history of domestic violence."  The Veteran also reported in his October 2010 statement that he was only seeking employment because it is mandated as a condition of his parole.  However, he believes he is unable to work based on his disabilities.

The Board finds that the Veteran's service-connected disabilities limit him with respect to environments requiring personal interaction, employment requiring telephone use, and tasks requiring fine motor movements of the left hand.  His service-connected disabilities would not limit him in a position with limited social interaction, such as working as a truck driver, self-employed repairmen, rural postal carrier, or delivery man.  

There is conflicting evidence as to the extent of physical impairment due to the Veteran's service-connected left hand disability.  The Board notes that January 2010 VA examiner stated that the Veteran's left hand disability resulted in mild occupational limitation on his ability for hand manipulation and fine motor movements due to left hand weakness, and such limitation would present a mild to moderate impairment in his employability as a farmer.  The July 2012 examiner found that the Veteran's service-connected left upper extremity disability impaired his ability to work that required manual dexterity of the left hand, such as typing.  The examiner opined that the Veteran was capable of active work such as light lifting of approximately five pounds, and operating objects that did not require a firm grip.  The Board notes that the Veteran's VA treatment records show that he is capable of significant physical activity.  For instance, in January 2013, the Veteran reported that he fell while he was loading 175 50-pound bags of feed, and then carried buckets of water to his farm animals.  The Veteran reported in February 2013 that he also does construction work.

The Board has considered fully the Veteran's statements as well as the March 2015 private vocational assessment indicating that the Veteran is unemployable due to his service-connected disabilities.  The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this regard, the Veteran has stated that he believes he is unemployable.  The Board notes that the Veteran has reported that his service-connected disabilities result in daytime fatigue, difficulty concentrating, an inability to be near loud noises, an inability to perform functions requiring fine motor coordination with the left hand, and hearing difficulties while using the telephone.  The Board finds that such reported impairments would not prevent the Veteran from performing a position with limited social interaction, such as driving a truck.  The Veteran has reported that he is unable to return to his previous truck-driving occupation because of medication prescribed for his arthritis.  As the Veteran is not service-connected for arthritis, the Board may not consider such disability's effects on his employability.

As to the March 2015 private vocational assessment by R.G., stating that the Veteran was unemployable due to his service-connected disabilities, the Board finds that such opinion lacks probative value.  R.G. stated that the Veteran's nightmares physically and mentally take a toll on the Veteran leaving him unable to sustain and significant activity the following day.  This statement is not supported by the medical evidence of record.  For instance, February 2013 and May 2013 VA treatment records show that the Veteran reported daily physical activity with construction projects.  R.G. concluded that the Veteran's PTSD and left hand disability render him unemployable.  R.G. did not explain how the Veteran's PTSD symptoms would prevent him from maintaining employment requiring little social interaction.  R.G. did not distinguish between symptoms of the Veteran's service-connected PTSD and symptoms of his nonservice-connected personality disorder.  As noted above, the July 2012 VA examiner found that the Veteran's occupational problems were primarily caused by the Veteran's personality disorder.  In addition, R.G. supported his opinion that the Veteran was unemployable by stating that the Veteran was not successful at sustaining work after 1995.  The Board notes that the Veteran was incarcerated from 1998 to 2009.  Furthermore, during the Veteran's incarceration, he worked as a dental lab technician, taught GED courses, and worked in maintenance.

In contrast, the Board finds that the VA examination opinions are entitled to great probative weight.  In this regard, each examiner conducted an interview with the Veteran, a review of the relevant history, and a full physical examination.  The opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295, and Stefl, 21 Vet. App. at 124.  As such, the Board assigns great probative value to the VA examiners' opinions.

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the Veteran is not competent to opine on a complex medical question such as the impact his service-connected disabilities have on his ability to work.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statement with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability. 

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  The Board concludes that the Veteran's service-connected disabilities limit his ability to work in environments requiring social interaction and tasks involving fine motor coordination of the left hand and telephone use.  He is capable of performing jobs requiring little social interaction.  Such a finding is supported by the Veteran's ability to perform various jobs while incarcerated and his ability to engage in construction and farm work following his release from prison.  The Board notes that the Veteran has additional physical limitations due to his arthritis, and medication for his arthritis.  Service connection is not in effect for arthritis and may not be considered in determining whether the Veteran is able to secure or follow a substantially gainful occupation.  Therefore, the Board finds that the Veteran is not entitled to a TDIU. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


